Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 18, 2010                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  140297(73)                                                                                           Maura D. Corrigan
  140299(72)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  In re INVESTIGATIVE SUBPOENAS.                                                                      Diane M. Hathaway,
  _________________________________________                                                                             Justices


  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
                                                                             SC: 140297
  v                                                                          COA: 284993
                                                                             Grand Traverse CC:
  MEIJER, INC.,                                                                    08-026516-PZ
             Respondent-Appellee,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellants.
  _________________________________________
  In re INVESTIGATIVE SUBPOENAS.
  _________________________________________
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
                                                                             SC: 140299
  v                                                                          COA: 284993
                                                                             Grand Traverse CC:
  MEIJER, INC.,                                                                    08-026516-PZ
             Respondent-Appellant,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellees.
  _________________________________________


        On order of the Chief Justice, motions by respondents-appellants for extension to
  September 24, 2010 of the time for filing their briefs are considered and they are
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 18, 2010                     _________________________________________
                                                                              Clerk